DETAILED ACTION
Notice of Pre-AIA  or AIA  Status: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submissions filed through November 2, 2021 are acknowledged and have been fully considered. Claims 1-14 are pending and have been examined on the merits. 
Examiner’s Comment
The claimed invention has been examined on the merits and found allowable.
Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Liu et al (US-20210254056-A1) – The reference teaches a list of component materials including S. marianum, E. purpurea, and glycerin among others; however the reference is not prior art.
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: A skin topical treatment method by providing the combination of effective amounts of S. marianum extract, E. purpurea extract, and glycerin sufficient to activate cannibinoid type-2 receptors, inhibit fatty acid amide hydrolase, and treat (moisturize) the skin in need thereof, as instantly claimed, is not taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-14 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655